 1

 2

 3

 4

 5
                                    UNITED STATES DISTRICT COURT
 6                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 7

 8
      CLARENCE D. JOHNSON,
                                                                     Cause No. C21-0572RSL
 9
                                Plaintiff,

10
                     v.                                              ORDER REQUIRING A MORE
                                                                     DEFINITE STATEMENT
11
      CDC COVID 19 CRIMES, et al.,

12
                                Defendants.

13
            On May 21, 2021, plaintiff’s application to proceed in forma pauperis was granted and
14
     his complaint was accepted for filing. The complaint contains little more than lists of
15

16   individuals/entities, some of whom are associated with a description (e.g., “Head Religious

17   Ethics Committee”), a conclusory accusation (e.g., “Crimes of Treason Daily”), and/or a phone
18   number. There is no indication what any of the identified persons or entities did to plaintiff. It is
19
     also unclear what relief plaintiff seeks.1
20

21          1
                The relief requested section of the form complaint states the following:
22
            Arrest Detain Prisoner + property
23          Seizure United States is Behind
            Over 12 yrs. Foreign Policy Guidelines
24                 All Government. Feds, State,
                           Politicians, Judges etc.
25
                                   See Angela Byers
26                                 FBI 513-421-4310
                                   And United Nations
27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 1
 1          The Court, having reviewed the record as a whole under the standards articulated in 28
 2   U.S.C. § 1915(e)(2) and having construed the allegations of the complaint liberally (see
 3
     Bernhardt v. Los Angeles County, 339 F.3d 920, 925 (9th Cir. 2003)), finds that plaintiff’s
 4
     complaint is deficient. Federal Rule of Civil Procedure 8(a)(2) requires “a short and plain
 5

 6   statement of the claim showing that the pleader is entitled to relief.” A complaint will be

 7   dismissed unless it states a cognizable legal theory that is supported by sufficient facts to state a
 8   “plausible” ground for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); Shroyer v.
 9
     New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1041 (9th Cir. 2010). All well-pleaded
10
     allegations are presumed to be true, with all reasonable inferences drawn in favor of the non-
11
     moving party. In re Fitness Holdings Int’l, Inc., 714 F.3d 1141, 1144-45 (9th Cir. 2013).
12

13   Although a complaint need not provide detailed factual allegations, it must give rise to

14   something more than mere speculation that plaintiff has a right to relief. Twombly, 550 U.S. at
15   555. The individuals and entities identified by plaintiff would have to guess what acts they are
16
     supposed to have committed and how those acts relate to, much less establish, a claim against
17
     them. At a bare minimum, Rule 8(a) mandates that plaintiff “give the defendant fair notice of
18

19
             Honor Motion’s First Stay Away Order Job’s Doctor’s
20           Family + Friends No contact
             Relocation Family. (seeking 1 Billion Dollars.)
21           Honor Crime Victim’s Compensation
             Follow United Nations Ethics Guidances
22
                    Obstruction Justice
23                  Covering up Federal
                           Crimes
24                                 See Cochran Law Firm
                                   1-800-843-3476
25
                                   Additional Damages
26   Dkt. # 7 at 3.

27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 2
 1   what the ... claim is and the grounds upon which it rests.” Twombly, 550 U.S. at 555 (quoting
 2   Conley v. Gibson, 355 U.S. 41, 47 (1957)). The complaint fails to serve this vital purpose.
 3

 4
            For all of the foregoing reasons, the Court declines to issue a summons in this matter.
 5

 6   Plaintiff is hereby ORDERED to file on or before June 21, 2021, an amended complaint which

 7   clearly and concisely identifies the acts of which each named defendant is accused and how
 8   those acts violated plaintiff’s legal rights. The key to filing an acceptable amended complaint
 9
     will be providing enough facts that each defendant has sufficient notice to mount a defense and
10
     from which one could plausibly infer that plaintiff has a viable legal claim and a right to relief
11
     against each defendant. The amended complaint will replace the existing complaint in its
12

13   entirety. Failure to timely file an amended complaint that asserts a plausible claim for relief will

14   result in dismissal of this action.
15

16
            The Clerk of Court is directed to place this Order Requiring More Definite Statement on
17
     the Court’s calendar for consideration on Friday, June 25, 2021.
18

19

20          Dated this 24th day of May, 2021.

21
                                                Robert S. Lasnik
22                                              United States District Judge
23

24

25

26

27
     ORDER REQUIRING A MORE
28   DEFINITE STATEMENT - 3
